Citation Nr: 1425940	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a groin disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for asthma.

6.  Entitlement to a compensable disability rating for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran's May 2009 claim sought service connection for a mental disability, PTSD, and depression.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD or depression, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via live video conference.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a hearing.  Accordingly, the RO should schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in the order that the request was received, and all correspondence pertaining to this matter should be associated with the Veteran's claims folder.  Once the video conference hearing is conducted, or in the event the Veteran cancels his request or otherwise fails to report, the case should be returned to the Board, if needed. 

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


